﻿The Algerian delegation warmly congratulates you. Sir, on your election to preside over the General Assembly at its forty-second session. Your long experience in international affairs and especially your awareness of problems closely linked to United Nations activities justify the honour the Assembly has done you in giving you this onerous task. We are convinced that you will do your work to the great benefit of the Assembly. In electing you, Sir, our Assembly also wished to honour your country for its role in working significantly for a future in which dialogue and co-operation have a special place. My country is honoured to enjoy such dialogue and co-operation with your country. I assure you that you will always have the fullest support from me personally and from my country.
Your position was previously held by Mr, Humayun Rasheed Choudhury. Showing his authority with regard to the matters before the Assembly and making himself available to all, he constantly demonstrated his inexhaustible personal resources, which he put at the service of the general interest. He was thus a credit to a brotherly country, Bangladesh, but even more of a credit to the whole international community. I hope that he will accept our expression of gratitude and my brotherly wishes for his future health and happiness.
Our Organization has benefited greatly from being able to count on the unfailing devotion to duty of the Secretary-General, his absolute commitment and his tireless work in the efficient service of the shared interests of its Members. With his identification with the United Nations in the promotion of peace and development through dialogue, joint efforts and universal action, he embodies a conviction, which is infectious, that our Organization is irreplaceable, especially at times when attempts are made to question that.
The agreement in principle between the United States and the Soviet Union on the withdrawal and destruction of short-range and medium-range missiles based in Europe is, though it has yet to be formally confirmed, certainly a long-awaited event. Coming after a period of dangerous tension in super-Power relations, it offers timely hope of a better future in international relations. It is naturally very important, since it will be the first genuine nuclear disarmament agreement yet reached. We therefore welcome it and applaud its achievement. 
However, if the agreement is to have a significant historic meaning, apart from its importance in providing a moment of détente in super-Power relations, which have been troubled, it should set a lead for bilateral and multilateral negotiations. It is essential from this point of view that those concerned resolutely pursue the negotiations on the gradual reduction of strategic weapons and the prevention of an arms race in space, and that agreements be drafted or finalized on the banning of nuclear tests and on the banning and destruction of chemical weapons.
Close to Europe both in immutable geographical terms and in terms of a constantly changing history, Algeria cannot but be concerned when matters affecting Europe can affect Algeria's security, as is shown by the Maghreb's involvement in the two World Wars and the fact that it is within range of the missiles I have mentioned.
Algeria's promotion of extended dialogue and in-depth co-operation with the countries involved in the Conference on Security and Co-operation in Europe process should be understood in that light. Its action, taken with the other non-aligned Mediterranean countries, as was recently demonstrated at the meeting in Brioni, Yugoslavia, is aimed at accelerating the establishment of equal security for all in the Mediterranean. In this regard, measures concerning disarmament, the relaxation of tension and the promotion o£ greater security must be extended to the whole of the Mediterranean area, because the major nuclear Powers have a special responsibility in this regard since they maintain naval fleets and weapons, including nuclear weapons, in the region.
That means that détente and understanding cannot be limited to any given region of the world, no matter how sensitive that region might be, because nuclear and conventional forces are concentrated there or because it might potentially be the scene of a major conflict. Since world peace is not divisible, nor can detente be, unless the errors of the past are to be repeated and people are to continue to be unable to lay sensible, lasting foundations for a better future for all.
The dividends resulting from East-West dialogue must also play a part in lessening local tensions and defusing regional hotbeds of crisis. An improvement in super-Power relations and, beyond that, the improvement in relations between the two major military alliances does not mean that the legitimate security concerns of the non-aligned countries, especially Mediterranean non-aligned countries, can be ignored.
Thus we return to the fundamental truth that the problems connected with world security are indivisible and therefore require a comprehensive, integrated approach. While the regional approach has its merits, it can validly use its specific resources in the promotion of world peace only in conditions of non-discrimination and respect for the equal right of all States to security. In the still troubled context of international relations, each of our countries must be able to contribute its brick to the edifice of peace. This is the expression of loyalty to the United Nations and faith in its ideals. It is also the essential measure of the contribution of each country to the advent of a new era in international relations - relations which we hope will bring peace, stability, security and progress for all. 
That brick in the edifice of peace Algeria gives to the Maghreb, in the unshakeable conviction that that grouping of countries has no other choice, no other future, than that in the unity which is its natural destiny. It is a sign of our times that peoples are committed, in addition to affirming and preserving their specific identity, to seeking and finding with their neighbours and immediate or traditional partners the common interests and shared aspirations that enable them, because their concerns are the same, to overcome mistrust and past misunderstandings and formulate together a unitary project that reflects the new requirements of development and the increased need for greater security.
This is especially true with regard to the peoples of the Maghreb, the expression of whose genius and creativity in their daily life derives from a unique heritage of culture, religion and civilization. In order to preserve that heritage they have in the recent past, had to fight in solidarity and together make the greatest sacrifices. The great Arab Maghreb, supported by the strength that the past has given it and undaunted by present obstacles remains an aspiration for the future and is an objective to work for. My country, even before its independence, decided to commit its will, determination and means to the attainment of that objective, thus making it a strategic objective desired by the people and pursued by their leaders. It is a task which, to be worthy of the values it proclaims, cannot proceed in ignorance or with disregard of that which is essential to the authenticity and legitimacy of that unitary project: respect for the fullness of the rights of each people called upon to carry out the work. Together with the other Maghreb leaders# President Chadli Bendjedid took the initiative in moving to a new stage in the Maghreb unitary process directed towards economic integration and collective political efforts based on the Treaty of fraternity and harmony between Algeria, Tunisia and Mauritania.
The purpose of that initiative was to expand the prospects for joint action by the countries of the Maghreb within the framework of that Treaty and to proceed progressively and methodically in such a way that each step would prepare the next and build on solid past achievements until the ultimate goal, unity, was achieved through the will and to the advantage of all.
We do not underestimate either the arduous nature of the task, the scope of the problems yet to be solved or the obstacles to be overcome. Since the united Great Arab Maghreb is an inevitable reality of the future, it is necessary now to make the proper choices and ensure the determination and active participation of all. We have no doubt that in all decisive instances the proper choices will be made and the determination and participation of all will be there.
Originally established by the Organization of African Unity (OAU), a peace plan that is now universally endorsed sets the framework, defines the conditions and identifies the means for achieving a negotiated peaceful, just and final solution of the conflict. The essential requirement is direct negotiations between Morocco and the Polisario front, the two parties to the conflict, on the conditions for a cease-fire and a referendum on self-determination. And, finally, the referendum can only be authentic if it is free from all administrative or military constraints. The United Nations and the Organization of African Unity (OAU) are today engaged in a joint good-offices process. Algeria welcomes the joint initiative of the current Chairman of the OAU and the Secretary-General in sending a technical mission to the Territory to determine the methods necessary to ensure the holding of a credible referendum organized and monitored by the OAU and the United Nations. We hope that this mission will be able to carry out its task validly, thereby enabling the current Chairman of the OAU and the Secretary-General to submit appropriate proposals for implementing the peace plan laid down in OAU resolution 104 and endorsed only last year by the General Assembly in its resolution 41/16.
It goes without saying that if the conflict in Western Sahara is to be finally settled by means of a referendum, that referendum must meet the indispensable requirements of justice and regularity. The concept and the carrying out of the referendum must not, therefore, presuppose a result that would confirm and legitimise a fait accompli and thereby give the occupying force a military or administrative presence that could greatly influence the result of the referendum.
The continuation and consolidation of the efforts of the United Nations and the OAU demonstrate that there is the good will to give assistance and take action to ensure the end of this fratricidal conflict. That is true, particularly, of the fraternal intervention of King Fahd Ibn Abdelaziz El Saoud, the sovereign of Saudi Arabia and the guardian of the Holy Places. This is a praiseworthy intervention that deserves our greatest appreciation.
Algeria endeavours to add stones to the edifice of world peace wherever local tensions or regional crises call for its contribution or its efforts at the side of others. That is true of the Middle East crisis, the painful situation in fraternal Lebanon, the fratricidal conflict that is draining the finest human and material resources and potential of Iraq and Iran, and the situation in Chad, to which my county extends best wishes for national reconciliation and reconstruction in its entire territory.
In the Middle East, the Palestinian people continue to be the victims of an intolerable situation. They have been unjustly robbed of their homeland and are forced to struggle for the full restoration of their national rights. Forty years of struggle bear witness to the impossibility of bringing peace back to the region if the right of the Palestinians to an independent State established on their historical territory, Palestine, is not realized. A solution to the Middle East conflict inevitably requires the restoration of the occupied Arab territories, including Al-Qods Al-Sharif. Lebanon's tragedy lies at the heart of our concerns. In its cruel ordeal, it can rest assured of our solidarity. Algeria is and will remain beside it in its efforts to mobilize its forces and bring together all its sons in restored national unity and understanding, and to affirm its authority and sovereignty over all its territory ravaged by Zionist occupation.
The solution to the Middle East crisis must be comprehensive. It is unimaginable outside the framework of an international conference under the auspices of the United Nations. Such a conference remains, in this respect, an irreplaceable requirement, since it alone can embrace all the dimensions and aspects of the crisis.
We are among those who believe that the idea of such a conference, or even agreeing to hold it, is not an end in itself. The important thing is to identify what is to be involved. In that respect, there are four factors that must be taken fully into account if everyone's goal today is really to ensure a just and lasting settlement of the Middle East crisis. 
First, there is the nature o£ the conference. Its limits and its inability to provide the real solution expected of it would become immediately apparent if it were reduced to being an umbrella covering a series of bilateral negotiations - territorial or otherwise - and failed to address itself to the central parameters of the crisis, that is, the Palestinian question. To cover up the Palestinian question would be to forget that it is and will remain the original cause of the disputes in the Middle East and that if, as such, it is not solved there can be no real peace in the region.
Secondly, there are the powers, the competence, of the conference. How could anyone venture to relieve the United Nations of its primary responsibilities in that respect, when we know the stake it has in the issue in view of its past role in the Palestinian tragedy? The United Nations continues to have complete and full responsibilities in this question, and they must be expressed within the international conference to be convened.
Thirdly, there is the matter of participation in the conference. The Palestinian question is the central issue to be resolved, and that cannot be done if its authentic representatives are absent and their aspirations and wishes are excluded - for they are the only representatives who can validly formulate and defend those aspirations and wishes.
Fourthly, there is the objective of the conference. How could that be anything but simple recognition of this natural right recognized by everyone; the right to self-determination, through the exercise of which the Palestinians would regain their homeland?
The war between Iraq and Iran continues. Today it is spreading dangerously in the Gulf, putting at risk the security and stability of fraternal countries in the region. This war, which is now in its eighth year, has become one of the bloodiest and most devastating in modern times. It is being waged to the increasing detriment of the real interests of the peoples of Iran and Iraq. But an inevitably common destiny requires them to work harder to identify the ways and means of finally bringing a peaceful end to their conflict so that, together, they can resolutely devote their potential to all the areas of solidarity which today unite the third world, faced with so many challenges. The Secretary-General is working to bring the war to a halt. Algeria cannot but encourage and support him in the peace endeavours entrusted to him by the Security Council so that the Gulf can once again be a region of understanding and co-operation and peace and world security can be preserved.
Algeria is an active partner in all the struggles being waged by Africa in a striking example of the mobilization of resources. In its efforts to attain full liberation and to foster its development, our continent is unfailingly and untiringly meeting its responsibilities. The Organization of African Unity (OAU) is playing a vital strategic role in this respect. It is up to the international community to meet its responsibilities towards a continent unfortunately characterized by, inter alia, persistent racial domination and an unparalleled state of underdevelopment. 
In southern Africa, one cannot but admire the determination of the people of South Africa in their struggle fully to regain their rights and to throw out apartheid, which is stepping up its repression even as it is increasingly being abandoned by the sources of support that once justified its existence and provided the resources it needed for survival. The struggle of the people of South Africa under the leadership of the African National Congress ,(ANC) and the struggle of the Namibian people under the leadership of the South West Africa People's Organization (SWAPO) are exemplary in terms of their achievements and the scale of the sacrifices they have made and represent one of the key lessons of the late twentieth century, which will finally see the end of racial oppression. Today, at this late stage, when energetic measures under Chapter VII of the Charter have still not been taken, one wonders how such a crime against humanity, a crime condemned by history, could have been committed and allowed to continue without evoking the necessary determination to put an end to it. At the very least we are duty-bound to ensure that the peoples of South Africa, Namibia and the front-line States receive the decisive support called for in this final phase of their struggle.
The border dispute between Chad and Libya has mobilized the resources of the OAU, which has demonstrated its capacity to provide the framework for the search for and attainment of a solution to the dispute. The committee of Heads of State set up by the OAU, which met recently in Lusaka, Zambia, has mapped out the appropriate path to be followed, which represents a significant and promising first step. Libya and Chad, whose proximity demands that they co-operate and reach an understanding, will, we trust find within themselves the sense of responsibility and courage necessary to ensure that what divides them today will tomorrow yield to mutual respect, understanding and progress for these two brother peoples.
In Central America, real prospects of achieving a lasting peace and co-operation in the interests of all the peoples of the area have emerged, thanks to the peace plan agreed upon in Guatemala on 7 August and the dedication of President Arias of Costa Rica and the other Central American leaders. This supplements the tireless efforts of the Contadora and Lima Groups. It is to be hoped that this agreement will enjoy the sincere and unreserved support of all who are in a position to assist in the restoration of peace and harmony in the region.
Algeria hails the political, economic and social achievements of Latin America and sincerely hopes they can be consolidated for the benefit of the peoples of Latin America so that their group of nations can reaffirm its place and confirm its role with respect to the defence of the essential cause of the Non-Aligned Movement and the developing world. 
In Harare, at the summit meeting of the Non-Aligned Movement, and in Brioni recently, at the ministerial conference of Mediterranean members of the movement, our countries made clear their views on the question of Cyprus. My country identifies with their stated position, endorses it and hopes it will provide the basis for a solution.
The present system of contemporary international relations is a source of instability for all and an impediment for the developing countries. This fact prompted certain remarks made before the Group of 77, which I should like to share with the Assembly today:
First, the developing world has lived up to its internal responsibilities with respect to development, but that has proved far from adequate.
Secondly, the internal adjustments made by the developing world, at great political, economic and social cost, did not provide the expected result - far from it. At the very best, they had a negligible effect, as a result of the rigidity and inappropriateness of the external economic environment.
Thirdly, these internal adjustments have shown the vital need for comprehensive structural adjustments, are necessary now, if on all sides there really exists the political will to receive the structural development crisis which the present system of international economic relations has created and serves to perpetuate.
Fourthly, to talk about comprehensive structural adjustments inevitably implies the involvement of the United Nations, one of whose essential goals is to promote international co-operation for the well-being of all peoples.
Hence, fifthly, the need for a reinvigorated North-South dialogue with precise objectives. The future of peace lies in disarmament and development, which are indissolubly linked and interdependent. Sixthly, and lastly, at a time when the North-South dialogue is dwindling, the United Nations has the duty to revitalize it, with our assistance and co-operation. The United Nations finds itself today at the crossroads. It must take up problems relating to the very survival of mankind at a time when the Organization sees its very existence threatened. On the one hand, we have a devastating nuclear arms race, which threatens the survival of life on our planet; on the other hand, we have a proportion of mankind whose precarious economic conditions have resulted in the tragic impossibility of assuring the basic means of survival. One is as morally unjustifiable as the other is in terms of common humanity. This dramatic situation was highlighted at a recent conference which pointed to ways for dealing with the disarmament-development equation.
The pursuit and attainment of these objectives cannot be conceived without the United Nations, which must recover the vitality of its role and the full complement of its resources.
There is no alternative to the preservation and strengthening of the role of the United Nations. If, in this respect, reforms are necessary to enhance its efficiency and if it can be shown that there is room for structural improvements, we all have the duty to encourage this and contribute to it. But as the international situation makes clear, one cannot dispense with this tool, the only one available to mankind to pool the efforts of all and, finally, offer the prospect of universal peace and progress.
